DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office action responsive to application 17379715 filed 7/19/2021.  Claims 1-18 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first transport… second transport… and a third transport (with associated equipment recited for each in claim 1), and second hydraulics disposed with the at least one expansion joint and configured to move the at least one expansion joint (claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 4 recites “first and second outlet ports” yet neither the term “port” nor the term “ports” is in the specification.

Claim Objections
Claim 6 is objected to because of the following informalities:  
	The recitation “side of the respective transport” (l. 3) is believed to be in error for - `- sides of the respective transports - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Independent Claim 1, the recitation “a longitudinal facing side of the first transport faces a longitudinal facing side of the second transport and a longitudinal facing side of the third transport” is vague and indefinite because it is unclear whether the same longitudinal side of the first transport faces the longitudinal sides of the second and third transports or whether different longitudinal sides of the first transport respectively face the longitudinal sides of the second and third transports.
Dependent Claims 2-18 are rejected under 35 U.S.C. 112(b) for their dependence from claim 1.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Dependent Claim 2, the second and third transports are to be positioned with their end facing sides facing each other in the operational mode whereas in claim 1 the first, second, and third transports must be positioned so that the longitudinal facing sides of the transports face each other.  Thus the recitation in claim 2 fails to include the operational mode positioning recited in claim 1.  Prior art is not applied to claim 2 because the recitations in claim 2 are mutually exclusive to the recitations in claim 1.  Should Applicant amend to place claim 2 in independent form, it would likely be withdrawn from consideration given that the embodiment of claim 1 was elected by original presentation (as any independent claim directed to the subject matter of claim 2 could have been restricted from claim 1, or vice versa, if such an independent claim had been presented with the originally-filed application).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1, 3, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baten 6765304 in view of Williams 20120153634 further in view of Alger 20040104577.
Regarding Independent Claim 1, Baten teaches a system (Fig. 6) for providing mobile electric power (see Title), the system comprising: 
a first transport (100) having a gas turbine (125) and a generator (150); 
a second transport (300) having an air inlet filter housing (310); and 
a third transport (400) having an exhaust stack (450), 
wherein the first transport, the second transport, and the third transport are separate transports that are independently movable (see Fig. 6), 
wherein, in an operational mode, the first transport, the second transport, and the third transport are configured to be positioned adjacent to each other such that a longitudinal facing side of the first transport faces a longitudinal facing side of the second transport and a longitudinal facing side of the third transport (the transports are trailers and can be positioned as desired, including with the longitudinal facing sides facing each other), 
wherein, in the operational mode, an air intake of the gas turbine is connected to the air inlet filter housing between facing sides of the first and second transports (air intake of gas turbine 125 is connected to 310 via a flexible connection 328), and 
wherein, in the operational mode, an air exhaust of the gas turbine is connected to the exhaust stack between facing sides of the first and third transports (air exhaust of gas turbine 125 connected to exhaust stack 450 via a flexible connection 410).  
Baten fails to teach the flexible connections between the first and second transports and between the first and third transports are between longitudinal sides of the respective transports.
Williams teaches a mobile power system (see Title) with a gas turbine transport (30) and an auxiliary transport (40), the transports being arranged with their longitudinal facing sides facing each other (see Fig. 1) and a fluid connection being made perpendicular to the two transports (para. [0021]).
Alger teaches large duct connections between respective trailers (Fig. 5, ducts 86), the duct connections configured to carry gas turbine exhaust (para. [0032]) from one trailer to another for treatment (para. [0031]).  Alger’s ducts can be connected to different sides of a trailer, including the longitudinal facing side (see middle trailer in Fig. 5).
The positioning of the connections on the transports, whether on the end facing sides or the longitudinal facing sides, would not have modified the operation of the system: in either case, air would be provided from the air inlet filter housing to the gas turbine and exhaust would be routed from the gas turbine to the exhaust stack and the transports and associated equipment would function equivalently.  Williams and Alger each teach parallel arrangements of trailers, with fluid connections extending between them.  Williams teaches the connections extend perpendicularly between the trailers and Alger teaches the connections can be made along the longitudinal sides.  
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baten’s system such that the connections are made between longitudinal sides of both the first and third transports, as the sides at which the connections are made was merely a matter of design choice and would have had no impact on the ability to provide connections between the components or position/orient the transports with respect to each other, as evidenced by Williams routing of fluids via connections made perpendicular to the parallel-arranged transports and Alger’s similar routing of fluids via connections made between parallel-arranged transports with the option of placing the connection on the longitudinal side of the transport.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  See MPEP 2144.04 VI (C).
Regarding Dependent Claim 3, Baten in view of Williams further in view of Alger teaches the invention as claimed and as discussed above for claim 1, and Baten further teaches the first transport further has a turbine enclosure (140) for housing the gas turbine, and an inlet of the turbine enclosure on the first transport (connects to 328) is connected to the air inlet filter housing on the second transport (via 328).
The proposed modification of Baten with Williams and Alger, discussed for claim 1 above, results in, wherein, in the operational mode, the inlet of the turbine enclosure is connected to the air filter housing between the longitudinal facing sides of the first and second transports.
Regarding Dependent Claim 15, Baten in view of Williams further in view of Alger teaches the invention as claimed and as discussed above for claim 1, and Baten further teaches the first, second and third transports are configured to be positioned such that the longitudinal facing side of the first transport is positioned parallel along a length of the second transport and parallel along a length of the third transport (the transports are trailers and can be positioned parallel to each other as desired).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baten in view of Williams further in view of Alger, as applied to claim 1 above, and further in view of Sanborn 20130306322.
Regarding Dependent Claim 12, Baten in view of Williams further in view of Alger teaches the invention as claimed and as discussed above for claim 1, but Baten in view of Williams further in view of Alger fails to teach a fourth transport that is separately and independently movable relative to the first, second, and third transports, wherein the fourth transport is an auxiliary gas turbine generator transport that is configured to generate electric power to at least one of start the gas turbine disposed on the first transport, and provide ancillary power where peak electric power demand exceeds an electric power output of the generator disposed on the first transport.
Sanborn teaches, in a disclosure directed to a system for extracting oil and gas by hydraulic fracturing (see Title), providing a gas turbine power generation unit (Fig. 2, generator unit 50 which may include a turbine; para. [0046]) and further providing a fourth transport, which is an auxiliary gas turbine generator transport that is separately and independently movable relative to the first, second, and third transports (Fig. 2, smaller power generation unit 52 is shown as separate from the rest of the system and would therefore be separately and independently movable relative to other transports, and is considered a transport because it can be at least mounted to a frame for structural support, positioning, and transportation) and is configured to generate electric power to at least one of start the gas turbine disposed on the first transport, and provide ancillary power where peak electric power demand exceeds an electric power output of the generator disposed on the first transport (supplies supplemental power when needed; para. [0047]).  The examiner further notes that, even if Sanborn does not explicitly teach or inherently teach the smaller power generation unit 52 comprises a unitary transport, such as a trailer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary gas turbine generator to comprise a transport, as taught by Baten, in order to provide a complete mobile electric power generation system mounted on a plurality of trailers that can be moved over highways and other roads (Baten; Col. 2, ll. 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baten in view of Williams further in view of Alger’s system to include a fourth transport that is separately and independently movable relative to the first, second, and third transports, wherein the fourth transport is an auxiliary gas turbine generator transport that is configured to generate electric power to at least one of start the gas turbine disposed on the first transport, and provide ancillary power where peak electric power demand exceeds an electric power output of the generator disposed on the first transport, as taught by Sanborn, in order to provide flexibility, in terms of power requirements, during operation at the site (Sanborn; para. [0047]).
Regarding Dependent Claim 13, Baten in view of Williams further in view of Alger and further in view of Sanborn teaches the invention as claimed and as discussed above for claim 12, and Sanborn further teaches the electric power generated by the auxiliary gas turbine generator transport is in a range of 1-10 megawatts (para. [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baten in view of Williams further in view of Alger and further in view of Sanborn’s system such that the electric power generated by the auxiliary gas turbine generator transport is in a range of 1-8 megawatts because Sanborn’s range of 1-10 megawatts and the claimed range of 1-8 megawatts significantly overlap.  In the case where the claimed ranges “overlap” or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.
Regarding Dependent Claim 14, Baten in view of Williams further in view of Alger and further in view of Sanborn teaches the invention as claimed and as discussed above for claim 12, and Sanborn further teaches the electric power generated by the generator disposed on the first transport is in a range of 15-35 megawatts (Sanborn’s large generator unit 50, analogous to Baten’s gas turbine generator trailer 100, is capable of providing 15MW to 30MW of power, depending on the size of the overall operation; para. [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baten in view of Williams further in view of Alger and further in view of Sanborn’s system such that the electric power generated by the generator disposed on the first transport is in a range of 15-35 megawatts, as taught by Sanborn, in order to provide the appropriate amount of power based on the size of the operation (Sanborn; para. [0046]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Baten in view of Williams and further in view of Alger, as applied to claim 1 above, and further in view of Smith 20060080971.
Regarding Dependent Claim 16, Baten in view of Williams and further in view of Alger teaches the invention as claimed and as discussed above for claim 1, and Baten in view of Williams further in view of Alger further teaches at least one of the second and third transports further comprises a joint (point on the second or third transport at which the connection from the first transport is made with the respective second or third transport) configured to: connect to the first transport in the operational mode without being supported by a mechanical apparatus external to the at least one of the second and third transports (the joint connects to the first transport without being supported by anything other than the second or third transport which comprises the joint); and disconnect from the first transport to allow the first, second and third transports to move independently relative to each other in a transportation mode (Baten’s trailers are all configured to disconnect from each other so they can be driven over highways and other roads; Col. 2, ll. 1-5).
Baten in view of Williams and further in view of Alger fails to teach the joint is at least one expansion joint.
Smith teaches a power trailer (see Title) with an expansion joint on the outside of the trailer, the expansion joint being shipped with the trailer such that it does not need to be dismantled for transportation (paras. [0047]-[0048]).  Smith’s expansion joint accommodates any relative motion between two components (para. [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baten in view of Williams further in view of Alger’s system such that the joint is an expansion joint, as taught by Smith, in order to accommodate any relative motion between components (Smith; para. [0047]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Baten in view of Williams further in view of Alger and further in view of Smith, as applied to claim 16 above, and further in view of Bezner 7819209.
Regarding Dependent Claim 17, Baten in view of Williams further in view of Alger and further in view of Smith teaches the invention as claimed and as discussed above for claim 16, but Baten in view of Williams further in view of Alger and further in view of Smith fails to teach second hydraulics disposed with the at least one expansion joint and configured to move the at least one expansion joint.
Bezner teaches, in a disclosure directed to an apparatus used at, e.g., well sites (Col. 1, ll. 13, 45-46), a guided transport unit (Figs. 2-3, guided transport unit 20) comprising a walking substructure (Fig. 3, walking substructure 38) used for moving heavy equipment over a surface (Col. 1, ll. 45-47).  Bezner further teaches the guided transport unit operates using hydraulics (Col. 6, ll. 30-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baten in view of Williams further in view of Alger and further in view of Smith’s system such that the transports comprise second hydraulics, as taught by Bezner, in order to provide for vertical and horizontal movement as well as precise angular movements of the respective transports to ensure proper orientation (Bezner, Col. 1, ll. 35-38, 45-55).  The proposed modification of Baten in view of Williams further in view of Alger and further in view of Smith with Bezner results in the second hydraulics being disposed with the at least one expansion joint (i.e. the transport(s) having the expansion joint(s) will also have hydraulics for positioning the transports) and configured to move the at least one expansion joint (i.e. by moving the transports; it is noted that Applicant’s specification and drawings do not appear to provide support for moving the expansion joint itself using hydraulics, though hydraulics are used for the hydraulic walking system and to raise/lower the exhaust stack).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Baten in view of Williams further in view of Alger, as applied to claim 1 above, and further in view of Hunt 20100038907.
Regarding Dependent Claim 18, Baten in view of Williams further in view of Alger teaches the invention as claimed and as discussed above for claim 1, but fails to teach the first transport further comprises a generator breaker and a control system that, during operation, communicates with a control center via a network.
Hunt teaches, in a disclosure directed to power generation (see Title), a gas turbine (Fig. 13, engine 1310, which may be a gas turbine; paras. [0022] & [0025]) connected to a generator (Fig. 13, generator 1315), a generator breaker (Fig. 13, circuit breakers 1336), and a control system that in operation communicates with a control center via a network (Fig. 13, multifunction control module 1305 communicates with remote terminal 1390A via communication system 1325).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention such that the gas turbine generator transport comprises a generator breaker and a control system that, during operation, communicates with a control center via a network, , as taught by Hunt, in order to (a) provide protection for the system by tripping circuit breakers in the event an earth fault or overcurrent condition is detected (Hunt; para. [0061]) and (b) in order to control power output from the generator (Hunt; para. [0033]).
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Dependent Claim 4, Baten in view of Williams further in view of Alger teaches the invention as claimed and as discussed above for claim 3, and Baten further teaches an inlet plenum in communication with the air intake of the gas turbine (the plenum is just the space between the turbine enclosure inlet and the gas turbine air intake) and the second transport comprises an outlet port in communication with the air , and, as discussed for claim 1 above, Williams teaches fluid connections extend perpendicularly to trailers in a parallel arrangement and Alger teaches the fluid connections may be made at different sides, including the longitudinal side, of the trailer.  It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baten in view of Williams further in view of Alger such that the longitudinal facing side of the first transport comprises the turbine enclosure inlet and the inlet plenum that is in communication with the air intake of the gas turbine, for the reasons cited above for claim 1.  Furthermore, Baten does teach the second transport has ventilation air in addition to the pathway for combustion air, both of which are fed air from the air inlet filter housing (Col. 2, ll. 61-66).  As discussed for claim 1 above, the positioning of fluid connections does not distinguish over the prior art, thus ventilation outlets and combustion air outlets could be connected at the longitudinal facing side without affecting the function of the apparatus and would be an obvious matter of design choice.  However, the prior art fails to teach, in the operational mode, the inlet plenum communicates with the first outlet port and the turbine enclosure inlet communicates with the second outlet port between the longitudinal facing sides of the first and second transports.  While these ports may be positioned on any side, the prior art does not connected the inlet plenum and the turbine enclosure inlet (both on one transport) with the two outlet ports (both on a second transport), and lacking the necessary structure to make such a connection, the prior art is not capable of operating in the claimed manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/             Primary Examiner, Art Unit 3741